


116 HR 8147 IH: Testing, Researching, and Expanding Alternative Treatments Act
U.S. House of Representatives
2020-09-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8147
IN THE HOUSE OF REPRESENTATIVES

September 1, 2020
Mr. Lamb (for himself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Veterans' Affairs

A BILL
To direct the Secretary of Veterans Affairs to expand an existing pilot program, and to establish a new pilot program, related to complementary and integrative health services for veterans.

 
1.Short titleThis Act may be cited as the Testing, Researching, and Expanding Alternative Treatments Act or the TREAT Act . 2.Expansion of certain complementary and integrative health services (a)Plan requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall develop a plan to expand the pilot program under section 933 of the Jason Simcakoski Memorial and Promise Act (title IX of Public Law 114–198; 38 U.S.C. 1701 note).  
(b)Assessment; elementsThe plan under subsection (a) shall include provisions for assessing the implementation of the plan and the effectiveness of services and programs described in subsection (f) of that section 933, including— (1)the use and efficacy of complementary and integrative health services delivered through the pilot program for addressing mental health, pain management, and treatment of chronic illness; 
(2)the outreach conducted by the Secretary to inform veterans and community organizations of such services; and (3)the experiences of veterans who received such services. 
(c)Treatments describedComplementary and integrative health treatments described in this subjection shall consist of the following: (1)Yoga. 
(2)Meditation. (3)Acupuncture. 
(4)Chiropractic care. (5)Other treatments that show sufficient evidence of efficacy at treating mental or physical health conditions, as determined by the Secretary. 
(d)ImplementationNot later than 270 days after the date of the enactment of this Act, the Secretary shall implement the plan under subsection (a). (e)ReportNot later than two years after the date of the enactment of this Act, the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report on activities carried out under this section, including— 
(1)the assessment under subsection (b); (2)implementation under subsection (d); and 
(3)such recommendations regarding the furnishing of complementary and integrative health treatments described in subsection (c) the Secretary determines appropriate. 3.Pilot program to provide veterans access to complementary and integrative health services through animal therapy, agritherapy, and adaptive sports, recreation, and outdoor adventure (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall commence the conduct of a pilot program to provide complementary and integrative health services described in subsection (b) to eligible veterans from the Department of Veterans Affairs or through the use of non-Department entities for the treatment of post-traumatic stress disorder, depression, anxiety, or other conditions as determined by the Secretary. 
(b)Treatments describedComplementary and integrative health treatments described in this subsection shall consist of the following: (1)Equine assisted therapy. 
(2)Other animal therapy. (3)Agritherapy. 
(4)Post-traumatic growth programming. (5)Adaptive sports, recreation, and outdoor adventure. 
(c)Eligible veteransA veteran is eligible to participate in the pilot program under this section if the veteran— (1)is enrolled in the system of patient enrollment of the Department under section 1705(a) of title 38, United States Code; and 
(2)during the two-year period preceding the initial participation of the veteran in the pilot program— (A)has received health care under the laws administered by the Secretary; or 
(B)has received rehabilitation and counseling services from a Vet Center. (d)Duration (1)In generalThe Secretary shall carry out the pilot program under this section for a three-year period beginning on the commencement of the pilot program. 
(2)ExtensionThe Secretary may extend the duration of the pilot program under this section if the Secretary, based on the results of the interim report submitted under subsection (f)(1), determines that it is appropriate to do so. (e)Locations (1)In generalThe Secretary shall select not fewer than five facilities of the Department at which to carry out the pilot program under this section. 
(2)Selection criteriaIn selecting facilities under paragraph (1), the Secretary shall ensure that— (A)the locations are in geographically diverse areas; and 
(B)not fewer than three facilities serve veterans in rural or highly rural areas (as determined through the use of the Rural-Urban Commuting Areas coding system of the Department of Agriculture). (f)Research on effectiveness of treatment (1)In generalThe Secretary shall carry out the pilot program in conjunction with academic researchers affiliated with the Department of Veterans Affairs, including through agreements under paragraph (2), in order for those researchers to study the effectiveness of the treatments described in subsection (b). 
(2)AgreementsBefore commencing the pilot program, the Secretary shall seek to enter into agreements with academic researchers to ensure robust data collection and gathering procedures are in place under the pilot program in order to produce peer-reviewed journal articles.  (g)Reports (1)Interim report (A)In generalNot later than one year after the commencement of the pilot program under this section, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the progress of the pilot program. 
(B)ElementsThe report required by subparagraph (A) shall include the following: (i)The number of participants in the pilot program. 
(ii)The type or types of therapy offered at each facility at which the pilot program is being carried out. (iii)An assessment of whether participation by a veteran in the pilot program resulted in any changes in clinically relevant endpoints for the veteran with respect to the conditions specified in subsection (a). 
(iv)An assessment of effect on quality of life and well-being of veterans participating in the pilot program, including the results of a satisfaction survey of the participants in the pilot program, disaggregated by treatment under subsection (b). (v)An assessment of whether the pilot program is effective in increasing the adherence of veterans to mental health treatment for the conditions described in subsection (a).  
(vi)The determination of the Secretary with respect to extending the pilot program under subsection (d)(2). (vii)Any recommendations of the Secretary with respect to expanding the pilot program. 
(2)Final reportNot later than 90 days after the termination of the pilot program under this section, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a final report on the pilot program.  